 


114 HR 1893 IH: Protecting American Jobs Act
U.S. House of Representatives
2015-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1893 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2015 
Mr. Austin Scott of Georgia (for himself, Mr. Allen, Mr. Amodei, Mrs. Black, Mr. Brooks of Alabama, Mr. Conaway, Mr. DeSantis, Mr. Duncan of South Carolina, Mrs. Ellmers of North Carolina, Mr. Fincher, Mr. Franks of Arizona, Mr. Gosar, Mr. Huelskamp, Mr. Huizenga of Michigan, Mr. Mullin, Mr. Neugebauer, Mr. Ribble, Mr. Womack, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the National Labor Relations Act to modify the authority of the National Labor Relations Board with respect to rulemaking, issuance of complaints, and authority over unfair labor practices. 
 
 
1.Short titleThis Act may be cited as the Protecting American Jobs Act. 2.Amendments to the National Labor Relations Act (a)Duties of the General Counsel and Administrative Law JudgesThe National Labor Relations Act (29 U.S.C. 151 et seq.) is amended—
(1)in section 3(d), by striking and issuance of complaints under section 10, and in respect of the prosecution of such complaints before the Board; and (2)in section 4(a), by striking the fourth sentence.
(b)Clarification of the Board’s rulemaking authoritySection 6 of such Act (29 U.S.C. 156) is amended by adding at the end the following: Such rulemaking authority shall be limited to rules concerning the internal functions of the Board and the Board is prohibited from promulgating rules that affect the substantive rights of any person, employer, employee, or labor organization.. (c)Investigatory power and Adjudicatory Authority Over Unfair Labor Practice AllegationsSection 10 of such Act (29 U.S.C. 60) is amended—
(1)in subsection (a)— (A)by striking prevent any person from engaging in and inserting investigate; and
(B)by striking This power shall and all that follows through the end of the subsection; (2)in subsection (b)—
(A)by striking Whenever it is charged and inserting Whenever it appears; (B)by striking or is engaging in and inserting , is engaging in, or is about to engage in;
(C)by striking the Board, or any agent and all that follows through Provided, That no complaint shall be issued and inserting the aggrieved party may bring a civil action for such relief (including injunctions) as may be appropriate. Any such action may be brought in the district court of the United States where the violation occurred, or at the option of the parties, in the United States District Court for the District of Columbia. No civil action may be brought; (D)by striking charge with the Board and the service of a copy thereof upon the person against whom such charge is made and insert civil action; and
(E)by striking Any such complaint may be amended and all that follows through Any such proceeding shall, so far as practicable, and insert Any such proceeding shall; (3)by striking subsections (c) through (k) and redesignating subsection (l) as subsection (c); and
(4)in subsection (c) (as so redesignated)— (A)by striking Whenever it is charged and inserting Whenever it is alleged;
(B)in the first sentence, by striking charge both places it appears and inserting allegation; and (C)by striking and that a complaint should issue, he shall and all that follows through the end of the subsection and inserting , the officer or regional attorney shall, on behalf of the Board, submit a written summary of the findings to all parties involved in the alleged unfair labor practice..
3.RegulationsNot later than 6 months after the date of enactment of this Act, the National Labor Relations Board shall review and revise all regulations promulgated before such date to implement the amendments made by this Act.  